UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


LOKESH MELWANI et al.,

                                Plaintiffs,                            ORDER

                    -against-                                    17 Civ. 8308 (PGG)
HUNTER LIPTON et al.,

                                Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that Mitchell Nathanson’s motion to withdraw as counsel

for Plaintiffs (Dkt. No. 89) is GRANTED.

               It is further ORDERED that Plaintiff Lokesh Melwani has until January 15, 2020

to arrange for substitute counsel. If no lawyer files a notice of appearance for Plaintiffs by

January 15, 2020, this Court will dismiss the claims of Plaintiff Cantal Trade Ltd. and Plaintiff

Melwani will proceed pro se.

Dated: New York, New York
       November 27, 2019
